ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 10/14/2020.  
Claims 23 and 34 have been amended correcting indentations. Claims 2, 7, 20, 31 and 38-40 have been previously cancelled. Claims 1, 3-6, 8-19, 21-30, 32-37 and 41-49 are pending in the case.  Claims 1, 12 and 13 are independent claim.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/14/2020 has been entered.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 09/22/2020, 10/14/2020, 11/02/2020, 11/10/2020, 11/24/2020, 12/10/2020, 12/23/2020, 01/06/2021 and 01/22/2021 were filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
6.	Claims 1, 3-6, 8-19, 21-30, 32-37 and 41-49 are allowable.

Independent claims 1, 12 and 13 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Tagliabue (US PGPUB 2008/0200312) (hereinafter Tagliabue) teaches receiving first user activity data for a time period, the first user activity data including at least first user activity data for a first time subset and first user activity data for a second time subsection (see [0008]); wherein receiving the first user activity data includes detecting, using one or more sensors of the electronic device, the first user activity data (see [0080] a client device 705 may perform an athletic data collection function, an athletic data display function, or both); receiving second user activity data for the time period, the second user activity data including at least second user activity data for the first time subset and second user activity data for the second time subset (see [0008], [0043] and [0080] as set forth above for monitoring and collecting user data for each user); display a representation of the first user activity data for the first time subset (see [0008] may collect sets of athletic data obtained over different time periods, and concurrently display data from these sets); a representation of the first user activity data for the second time subset (see [0008] may collect sets of athletic data obtained over different time periods, and concurrently display data from these sets).
The reference Amis et al. (US PGPUB 2015/0217163) (hereinafter Amis) teaches receiving user activity data for a time period, the user activity data including at least user activity data for a first time subset and user activity data for a second time subset; display the first and second user activity data for the first time subset and the second time subset (see e.g. [0069] the athletic data collection module 505 to send the collected athletic data to the athletic data display configuration device 601; [0074] user can view collected data, such as total amount over a period of time (e.g. as an athletic activity graph); see also discussion of one visualization of activity graph in FIG 98 [0085] which makes clear data is collected over one or more time periods which may be displayed collectively over several time periods as requested by the user; see discussion of a different representation of activity graph in FIGs 1 OB and 11).
The reference Pyles et al. (US PGPUB 2005/0272564) (hereinafter Pyles) teaches displaying a cumulative number of steps taken by a user through a period of time during exercise; thus, Pyles suggests and teaches displaying the “cumulative numerical value” as recited in “wherein the first cumulative representation comprises a first numerical value” and/or “wherein the second cumulative representation comprises a second numerical value” since the same mechanism can be used for different activities (see Abstract, [0006], Fig. 4 and [0055]-[0066] displaying a cumulative number of steps taken by a user through a period of time during exercise; e.g., the step counter 200 will continue to track cumulative step count 312 and periodically communicate that number to the console 300. The console 300 will periodically update the display (e.g., every 10 steps or so) so that it indicates one or more progress indicators such as the current cumulative step count 312, the remainder number of steps to be completed 314 and/or other indications of progress (e.g. percent completed 316, etc.) (see FIG. 4)).).
Tagliabue as modified by Amis and Pyles fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the independent claims 1, 12 and 13 as shown below. 
a second cumulative representation of the second user activity data for the time period, wherein the second cumulative representation of the second user activity data for the time period is based on at least the second user activity data for [[a]] the first time subset and the second user activity data for [[a]] the second time subset, wherein the second cumulative representation is distinct from the representation of the second user activity data for the first time subset and the representation of the second user activity data for the second time subset, and wherein the second cumulative representation comprises a second numerical value;
after a completion of a first activity competition that includes at least the time period, displaying a competition completion user interface, the competition completion user interface concurrently including:
a representation of the first user activity data for the completed first activity competition; 
a representation of the second user activity data for the completed first activity competition; and
a new competition initiation affordance;
receiving a first user input corresponding to a selection of the new competition initiation affordance; and
in response to receiving the first user input, initiating a process for a second activity competition between the first user and the second user.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179